Case: 6:04-cr-00043-DCR-HAI Doc #: 68 Filed: 11/16/20 Page: 1 of 5 - Page ID#: 433




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

    UNITED STATES OF AMERICA,                     )
                                                  )
           Plaintiff,                             )     Criminal Action No. 6: 04-043-DCR
                                                  )
    V.                                            )
                                                  )
    ROBERT B. GREIS,                              )        MEMORANDUM OPINION
                                                  )            AND ORDER
           Defendant.                             )

                                     ***   ***    ***   ***
         Defendant Robert Greis pleaded guilty to one count of permitting a minor to engage in

sexually explicit conduct for the purpose of producing visual depictions for distribution in

violation of 18 U.S.C. § 2251(b), and four counts of receipt of child pornography in violation

of 18 U.S.C. § 2252(a)(2). [Record No. 43] In relevant part, Greis targeted a victim through

a mentorship organization for underprivileged youths. The Court sentenced him to 405

months’ imprisonment, followed by a lifetime term of supervised release. [Record No. 41]

         Greis has now filed a motion for a sentence reduction “due to the risk presented by the

Covid-19 virus,” which he has now supplemented with medical records. [Record Nos. 61 and

67] However, Greis has failed to show any “extraordinary and compelling reason” to justify

compassionate release. And even if he had made this showing, the relevant sentencing factors

weigh heavily against a sentence reduction.1 Accordingly, Greis’s motion will be denied.



1
  The United States was given fourteen days to respond the defendant’s motion following
supplementation. [Record No. 64] However, after reviewing the additional materials
submitted by Greis, the Court determines that a response is not needed to resolve the issues
presented.

                                              -1-
Case: 6:04-cr-00043-DCR-HAI Doc #: 68 Filed: 11/16/20 Page: 2 of 5 - Page ID#: 434




       Greis must satisfy the “three substantive requirements for granting relief” under 18

U.S.C. § 3582(c)(1)(A) to receive a sentence reduction. United States v. Ruffin, No. 20-578, -

-- F.3d ----, 2020 WL 6268582 (slip op. at 6) (6th Cir. Oct. 26, 2020). The statute gives district

courts the authority “to reduce a defendant’s sentence if it finds that ‘extraordinary and

compelling reasons’ warrant a reduction; that the reduction is consistent with the applicable

policy statements issued by the Sentencing Commission; and that the § 3553(a) factors, to the

extent they apply, support the reduction.” United States v. Brummett, No. No-5626, 2020 WL

5525871, at *2 (6th Cir. Aug. 19, 2020).          In determining whether “extraordinary and

compelling reasons” exist, the Court initially looks to Section 1B1.13 of the United States

Sentencing Guidelines.

       a. Extraordinary and Compelling Reasons

       Greis cites numerous medical conditions, which he contends justify release: borderline

diabetes, papillary thyroid cancer (resulting in a thyroidectomy), hypothyroidism,

hypertension, and obesity. [Record No. 61, p. 1] He also cites a gastric bypass procedure.

[Id.] Greis’s medical records add some context to these claims, clarifying that diagnosis and

treatment of his thyroid cancer occurred in 2004 and 2005. [Record No. 67, pp. 30, 89] There

is no indication that he currently suffers from thyroid cancer. However, Greis’s medical

records indicate that he suffers from a number of manageable medical conditions.

       For medical conditions to constitute “extraordinary and compelling reasons” justifying

release, an inmate should be “suffering from a terminal illness” or “from a serious physical or

medical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected



                                               -2-
Case: 6:04-cr-00043-DCR-HAI Doc #: 68 Filed: 11/16/20 Page: 3 of 5 - Page ID#: 435




to recover.” U.S.S.G. § 1B1.13 n.1(A). Greis’s medical records do not demonstrate that his

conditions fall within either category, and he does not argue that they do. Rather, he argues

that his non-qualifying conditions, combined with the risks associated with the ongoing

pandemic, constitute extraordinary and compelling reasons. [Record No. 61, p.1] But the risk

of COVID-19 “is not sufficient to justify release.” United States v. Brummett, 2020 WL

6120457, at *2 (E.D. Ky. Oct. 16, 2020) (citations omitted). Absent any “evidence that he

currently suffers from COVID-19 or any other unmanageable, debilitating, or terminal

condition,” his claim fails on the merits. Id.

       b. Community Danger & Section 3553(a) Factors

       Even if Greis’s medical conditions justified release, other factors weigh heavily against

it. Under Section 3582(c), the Court must also examine whether “the defendant is not a danger

to the safety of any other person or to the community,” U.S.S.G. § 1B1.13(2), and determine

whether a reduction would be consistent with the factors in 18 U.S.C. § 3553(a). Those factors

include “the characteristics of the defendant, the nature of the offense, and various penological

goals, such as the need to promote respect for law and to protect the public.” Ruffin, 2020 WL

6268582 (slip op. at 8). Considering all relevant factors, a reduction of Greis’s sentence would

be wholly inappropriate.

       The nature of Greis’s crimes was given significant consideration during his original

sentencing hearing, and it continues to weigh heavily in the Court’s analysis today. The

undersigned found that Greis “took advantage of the most helpless and vulnerable children he

could find—those with learning and other disabilities.” [Record No. 38, p. 2] One victim was




                                                 -3-
Case: 6:04-cr-00043-DCR-HAI Doc #: 68 Filed: 11/16/20 Page: 4 of 5 - Page ID#: 436




a young child assigned through a mentorship program. [Id.] Serious injuries were inflicted as

a direct result of the defendant’s actions. [Id.]

       Greis’s argument that he “is wholly committed to re-entering society as a productive

member of the community” carries little weight. [Record No. 61, p. 2] Beyond expressing

willingness to comply with the conditions of supervised release and citing completion of

various prison programs, he offers no evidence that the threat he poses to the young, vulnerable

members of the community has abated since his imprisonment. And finally, he has not argued

that early release would promote respect for the law or deter others from committing similar

crimes. None of the relevant factors weigh toward release.

       In summary, Greis has given the Court no reason to conclude that a reduced sentence

would be sufficient to achieve any of the purposes outlined in 18 U.S.C. § 3553(a). Instead,

to reduce the defendant’s sentence by over 12 and one-half years2 would wholly fail to reflect

either the seriousness of his crimes or the significant harm he has caused. Likewise, such a

reduction would not provide sufficient general deterrence to others who might be inclined to

participate in such offenses. And neither public protection nor just punishment would be

achieved by a sentence reduction in this case.

       Accordingly, it is hereby

       ORDERED that Defendant Greis’s motion for a sentence reduction [Record No. 61]

is DENIED.




2
  According to the Federal Bureau of Prison’s Inmate Locator Service, Greis’s projected
release date is currently June 20, 2033. (See https://www.bop.gov/inmateloc/ (last visited
November 16, 2020).)

                                               -4-
Case: 6:04-cr-00043-DCR-HAI Doc #: 68 Filed: 11/16/20 Page: 5 of 5 - Page ID#: 437




      Dated: November 16, 2020.




                                       -5-
